DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-4 in the reply filed on Feb. 12, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions as specified by the Examiner are not mutually exclusive features of the Applicant’s invention and the Examiner has not made-out a prima facie case that a search of all the alleged inventions will create an unreasonable burden on the Examiner.  The Applicant argued the Examiner has not shown that each Group would give rise to a separate field of search and has not provided specific reason why the inventions are independent or distinct.  
This is not found persuasive because the Examiner specified that the inventions have different classifications and thus would require different fields of search.  The Examiner specified why the inventions are independent or distinct.  
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process 
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a shielding material for a vehicle, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such that does not require pressing the sheets together.
The Applicant argued that the inventions are closely related and because a search of the areas of “one invention will contain inventions related to the other inventions” (sic), and thus there is no incentive for the Examiner to require an election of an invention; if the examination of an application can be made without serious burden the Examiner must examine it on the merits even if it includes claims to distinct or independent inventions.  The Examiner notes in the Restriction Requirement the 
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the sheets” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites “a plurality of sheets” in line 3.  
The claim recites “shock-absorbing material coating at least one side of the sheets.”  The claim is not clear whether the material coats at least one side of each sheet or at least one side of the plurality of sheets, as the Examiner interpreted the recitation for examination purposes.
Claim 2 contains the trademark/trade name “Spectra”, claim 3 contains the trademark/trade name “Sorbothane.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claims’ scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a woven anti-ballistic material comprising UHMWPE and a non-Newtonian shock-absorbing material comprising viscous polyurethane, respectively, and, accordingly, the identification/descriptions are indefinite.
Claim 4 recites “each sheets is cut to have its grain rotationally offset at least 45 degrees from any adjacent sheets.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “each sheet is cut to have its 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallal et al. (US 4868040) (“Hallal”), in view of Del Ramo (US 2016/0183619 A1) and Jancar et al. (US 2016/0221303 A1) (“Jancar”).
With respect to claim 1, Hallal discloses a shielding material which protects against ballistic projectiles (abstr.), comprising a plurality of anti-ballistic woven sheets (col. 2, lines 31-47, col. 4, lines 62-68, col. 5, lines 33-45), cut into a desired shape – the composite of Hallal is a composite armor for providing protection from projectiles (col. 1, lines 4-8), thus, it is implied that is it cut into a desired shape depending on the specific anti-ballistic product – changes in shape are within the purview of a person skilled in the art (MPEP 2144.04), an epoxy covering and embedded into the sheets (col. 2, lines 40-47, col. 6, lines 60-68, col. 7, lines 1-5).  Hallal is silent with respect to the epoxy having 
Del Ramo discloses a protective article including a reinforcement structure including fibers coated with epoxy resin with graphene nanofibers, the nanofibers making the resin more rigid and resistant (abstr., 0026).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to embed carbon nanotubes in the epoxy resin of Hallal to make the resin more rigid and resistant.  
Hallal discloses that the composite may include additional layer elements (col. 2, lines 62-64), but is silent with respect to a non-Newtonian shock-absorbing material coating at least one side of the sheets.  Jancar discloses a shielding material (abstr.), including a plurality of anti-ballistic sheets (0004-0008), further comprising a non-Newtonian shock-absorbing material coating both sides of each sheet, the material, when struck with a ballistic projectile, significantly increasing the thickness of the sheets helping to intercept the missile (0009).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat at least one side of the plurality of sheets of Hallal with a shock-absorbing layer as disclosed in Jancar to provide the material of Hallal with increased capability in intercepting of missiles.
Regarding claim 2, Hallal, Del Ramo and Jancar teach the material of claim 1.  The Examiner notes “Spectra” woven anti-ballistic material was interpreted as a material comprising UHMWPE as disclosed in the instant Specification.  Hallal discloses the anti-ballistic woven sheets made from a polyethylene material obtained under the Spectra In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
As to claim 4, Hallal, Del Ramo and Jancar teach the material of claim 1.  Hallal discloses the antiballistic-woven sheets, as discussed above with respect to claim 1, thus, it would have been obvious to one of ordinary skill in the art that the woven sheets have a grain.  Hallal discloses the sheets have their grains rotationally offset at least 0 to 90° from a grain of any adjacent sheet (col. 6, lines 54-59).  The range of the angle overlaps the range recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Regarding the recitation “each sheet is cut to have its grain rotationally offset”, the claim defines the product by how the product is made, thus claim 4 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply a structure of claim 4; the references teach the structure.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallal, in view of Del Ramo and Jancar, and further in view of Blanshay et al. (US 2007/0182916 A1) (“Blanshay”).
Hallal, Del Ramo and Jancar teach the material of claim 3, but are silent with respect to the non-Newtonian shock-absorbing material being Sorbothane.  The Examiner notes non-Newtonian shock-absorbing material “Sorbothane” was considered for examination purposes as a material comprising viscoelastic polyurethane as disclosed in the instant Specification.  Blanshay discloses anti-ballistic eyewear (0002) comprising viscoelastic polyurethane having a very high damping coefficient (0124).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the non-Newtonian shock-absorbing material in the material of Hallal, Del Ramo and Jancar of viscoelastic polyurethane as viscoelastic polyurethane has high impact absorption.  It has been held to select a known material based on its suitability on its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783